Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 16-19 are allowed. Regarding claim 16 and dependents thereof, the prior art does not teach, “sensing two or more sense elements rotating with the rotatable shaft, the two or more sense elements include the sense element; and determining a rotational speed indicative of a speed of the rotatable shaft at speeds below one thousand (1,000) RPMs based on sensing the two or more sense elements rotating with the rotatable shaft.” US 20100072706 to Schmitz is prior art of particular relevance because it teaches a dry gas seal similar to that of the prior art that teaches determination of a gap 22 between stator and rotor, but does not teach axial position difference between stator and rotor, nor does it teach using sense elements such as slots as in the present invention to determine rotational speed. US 6065345 to Holenstein teaches speed and rotation of shaft using sensor 303 that would thus determine position difference between stator and rotor, but does not do so with sense elements as in the present invention, nor does it explicitly state it may measure speeds at under 1,000 rpm as claimed by the present invention. Furthermore, Holenstein does not state the seal may be used for dry gas purposes. Though dry gas purposes and sub-1000 rpm measurements are known in the art, even the combination would not teach all limitations of the present invention. Finally, US 20180328494 to Rouillon teaches all limitations of the present invention and is related art but is not qualify as prior art because it was owned by John Crane UK at the time of invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/               Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                         






/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852